 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinform our employees that if they vote to nullify the obliga-tion to pay union dues and initiation fees in a union-shop deauthorization elec-tion, their dues and fees will be returned to them.WE WILL NOTpost any notice to our employees which repudiates or violatesany settlement agreement approved by the National Labor Relations Board orwhich violates or attempts to alter or negate the meaning of the present notice.WE WILL NOTrefuse to bargain with the Union by unilaterally changingexisting terms and conditions of employment in derogation of the Union's statusas statutory representative of our employees by refusing to discharge upon theUnion's demands employees who fail to become membersof the Union pur-suant to valid union-security provisions of our collective-bargaining contractwith the Union.WE WILL NOTin any manner interfere with, restrain,or coerce our employ-ees in the exercise of their right to self-organization to form, join, or assistState and County Chauffeurs,Warehousemen,and Allied Workers,Local UnionNo. 382, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,or any other labor organization, tobargain collectively through representatives of their own choosing or to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activities,except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized by Section8(a)(3) of the Act.WE WILL recognize the Union as the exclusive bargaining representative ofour employees in the appropriate unit as found in the Decision and will honorupon the Union's demand all union security provisions of our collective-bargaining agreement with the Union.All our employees are free to become or remain members of the above-namedUnion or any other labor organization or to refrain therefrom,except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3) ofthe Act.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York 14202, Tele-phone 842-3112.Rheingold Breweries,Inc. andSalesmen'sDivision,Local 153,Office and Professional Employees InternationalUnion, AFL-CIO, Petitioner.Case 2-I?C-14S33.December 27, 1966DECISION ON REVIEW AND DIRECTION OF ELECTIONOn June 28, 1966, the Regional Director for Region 2 issued aDecision and Order in which he dismissed the petition on the groundthat no question concerning representation existed in the requestedunit of route salesman, including merchandisemen, employed at theEmployer's Bridgeport, Connecticut, plant. Thereafter, in accordancewith Section 102.67 of the National Labor Relations Board Rules and162 NLRB No. 32. RHEINGOLD BREWERIES, INC.385Regulations, Series 8, as amended, the Petitioner filed a timely requestfor review and for oral argument.On September 8, 1966, the National Labor Relations Board by tele-graphic order granted the request for review. Thereafter, the Em-ployer filed a statement in support of the Regional Director'sDecision.The Board has considered the entire record in this case with respectto the issues under review, including the positions of the parties,' andsnakes the following findings :On April 19, 1966, the Petitioner filed its petition for a unit of out-side salesmen employed by the Employer at its Bridgeport, Con-necticut, plant. At the hearing, Retail,Wholesale and DepartmentStore Union, Local No. 282, intervened on the basis of a recognitionagreement for the same employees between it and the Employer exe-cuted on January 7, 1966. Earlier that day the Intervenor had fileda petition for investigation and certification with the ConnecticutState Board of Labor Relations. By agreement, a payroll comparisonwas made and a report issued showing that of 25 eligible employees,16 had signed applications for membership and/or authorizationcards in favor of the Intervenor. On the basis of this report, and pur-suant to Connecticut State Board practice and procedures, theEmployer and the Intervenor executed the recognition agreement.Thereafter, they entered into negotiations. A number of meetings wereheld, but no agreement had been reached between them at the time ofthe filing of the petition herein, 4 months later.The Employer contended that the report issued by the ConnecticutState Board and the recognition agreement constituted a bar to thepetition. The Regional Director found merit in this contention, as heconcluded, citingKeller Plastics Eastern, Inc.,157 NLRB 583, thata bargaining relationship was thus established and that a reasonableperiod of time for negotiation of an agreement had not elapsed. ThePetitioner, in its request for review, contends,inter alia,that the"card-check certification" issued by the Connecticut State Board wasinvalid.For the reason below, we find that a question affecting commerceexists concerning the representation of certain employees of theEmployer within the meaning of Sections 9(c) (1) and 2(6) and (7)of the Act :At the time the Intervenor filed its petition with the ConnecticutState Board and the Employer agreed with the Intervenor to thecross-check, the Employer knew that the Petitioner herein might haveAs therecord and briefs adequately present the issues and the positions of the parties,the Petitioner's request for oral argument is denied.264-047-67-vol. 162-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDan interest in the proceeding, but did not disclose such fact to theState Board.2 This is evidenced by the fact that the Employer hadrecently acquired the assets of a Ruppert brewery located near Hart-ford, Connecticut, and had reemployed for work at its BridgeportBranch five or six of Ruppert's salesmen who it knew had been repre-sented by the Petitioner herein. Thus, had the Employer revealed tothe Connecticut State Board agent the Petitioner's possible interestin the -unit, the latter would have been notified and given the oppor-tunity to intervene in the proceeding and make known the extent ofits interest.As the above circumstances reveal that the Petitioner did not havean opportunity to participate in the State Board proceeding whichled to the Employer's recognition of the Intervenor, we find theprinciple ofKeller Plasticsinapplicable herein.We will not applythat principle to hold a recognition agreement a bar to a petition forcertification subsequently filed by another union where, as here, it ap-pears that the recognition agreement was entered into at a time whenthe petitioning union had a substantial claim of interest and that unionwas not afforded prior opportunity to demonstrate the extent of itsinterest bymeans of an election or through other appropriateprocedures.Accordingly, we shall direct an election in the following unit whichwe find, in agreement with the parties, to be appropriate for the pur-poses of collective bargaining with the meaning of Section 9(b) ofthe Act :All outside salesmen and merchandising salesmen employed by theEmployer at its 479 State Street Extension, Bridgeport, Connecticut,location, excluding office clericals, professional employees, beer plumb-ers,porters, drivers, warehousemen, employees at other locations,watchmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 3[MEMBER JENIiINS took no part in the above Decision on Reviewand Direction of Election.]2we note that had the Employer filed a petition with the Connecticut State Board itwould have been required,under that board's regulations,section 31-101-5, to state inits petition the names and addresses of any individuals or labor organizations who claimto represent any of the employees in the alleged bargaining unit. . . .3An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 2 within 7 days afterthe date of this Decision on Review and Direction of Election. The Regional Director shallmake the list available to all parties to the election. No extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstances. Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.